Citation Nr: 0007366	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound to the right side of chest with hemothorax and 
retained foreign body, currently evaluated 10 percent 
disabling.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Atlanta 
Regional Office (RO) rating decisions which in October 1995 
denied service connection for degenerative arthritis of the 
lumbar spine and in February 1996 denied a rating in excess 
of 10 percent for service-connected residuals of gunshot 
wound to the right side of chest with hemothorax and retained 
foreign body.  In October 1997, the claim of service 
connection for degenerative arthritis of the lumbar spine was 
remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to the right side of chest with hemothorax and retained 
foreign body are manifested by shortness of breath, chest and 
right shoulder pain, and a faint well-healed scar; there is 
no evidence of weakness, increased fatigue, functional 
impairment, muscle atrophy, loss of soft tissue, or damage to 
the tendons, bones, joints, or nerves.

2.  Degenerative arthritis of the lumbar spine was not 
evident in service or for many years thereafter, and 
competent medical evidence does not show that the current 
lumbar spine degenerative arthritis is linked to service or 
any in-service incident.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound to the right side of chest with 
hemothorax and retained foreign body (muscle group XX injury) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.73, Diagnostic Code 5320 (1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for degenerative arthritis of the lumbar 
spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability from 
his service-connected residuals of gunshot wound to the chest 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the duty to assist has been met in 
this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of gunshot 
wound to the right side of chest with hemothorax and retained 
foreign body was granted by RO rating decision in June 1978, 
and a 10 percent evaluation was assigned.  That decision was 
based on the veteran's service medical records showing that 
he was shot in the chest with a .22 caliber gun in August 
1968, resulting in right-sided hemothorax, requiring about 
two weeks of hospitalization; the wound is shown to have 
healed well, but the bullet remained lodged in the soft 
tissue of the back and he continued to have recurrent right-
sided chest and back pain.  On service separation medical 
examination in April 1969, he reported back pain, shortness 
of breath, and pain or pressure in the chest.

On VA medical examination in June 1978, the veteran 
complained of back and chest pain.  On examination, the chest 
was symmetrical with normal and equal expansion; an oval 3/8-
inch scar was noted at the anterior right chest, at the level 
of 4th interspace lateral to the sternum; it was old, well-
healed, and unremarkable; X-ray study of the chest showed a 
small caliber bullet in the subcutaneous tissues of the 
posterior wall of the right hemithorax.  Old gunshot wound to 
the right chest with hemothorax was diagnosed.

VA medical records from February 1975 to May 1995 (including 
periodic compensation and pension examination) reveal 
intermittent treatment associated with right shoulder, neck, 
back, and chest pain which the veteran reportedly experienced 
due to his old gunshot wound to the chest.  Numerous chest X-
rays performed during that period showed the above-identified 
bullet lodged in the right hemithorax with no other 
abnormality or impairment.  On VA medical examination in 
December 1993, it was indicated that the post-gunshot wound 
scar was well-healed and nearly invisible; there was no 
evidence of hypertrophy or atrophy around the chest or 
structural damage to the lungs.  

On VA medical examination in January 1998, the veteran 
reported having recurrent chest pain, especially with deep 
breathing and on right arm movement, increasing in severity 
in the past 2-3 years, and right shoulder pain.  X-ray study 
of the chest showed no acute pulmonary parenchymal 
abnormalities, but there was a large solitary metallic 
foreign body located in the superficial soft tissues of the 
right posterior hemithorax.  Musculoskeletal chest pain was 
diagnosed.

On VA medical examination in October 1998, the veteran 
indicated that he was hospitalized for about two weeks in 
service due to gunshot wound to the chest.  Reportedly, he 
experienced constant radiating chest and right upper 
extremity pain for the past 2-3 years, noting that the pain 
increased with movement and breathing and was alleviated by 
staying still and "not breathing."  On examination, a 2-
millimeter entry wound scar was noted in the mid-chest 
without evidence of tissue loss, adhesions, tendon damage, 
bone, joint, or nerve impairment, or muscle strength or joint 
function impairment.  Range of motion or function were 
reported as not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  X-ray study of the chest 
showed no acute pulmonary parenchymal abnormality (but showed 
mild scoliosis of the upper dorsal spine); prior gunshot 
injury with metallic bullet in the superficial soft tissues 
of the right posterior hemithorax was noted.  

During pendency of this appeal, the rating criteria for 
rating muscle injuries were amended, effective July 3, 1997.  
62 Fed. Reg. 30,235-240 (June 3, 1997) (codified at 38 C.F.R. 
§§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-
4.54 and 4.72 were removed and reserved).  Consistent with 
Marcoux v. Brown, 10 Vet. App. 3, (1996), holding that a 
liberalizing regulatory change during pendency of a claim 
must be applied if it is more favorable to the claimant, and 
if the Secretary has not enjoined retroactive application, 
Id. at 6, citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the version most favorable to the veteran must be 
applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).  
Nevertheless, the veteran was provided notice of the change 
in the regulations pertaining to the rating of muscle 
injuries (see January 1999 statement of the case).

Currently, the veteran's service-connected residuals of 
gunshot wound to the right side of chest with hemothorax and 
retained foreign body are rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5320, muscle group XX injuries.  Muscle group 
XX involves the spinal muscles, sacrospinalis (erector spinae 
and its prolongations in thoracic and cervical regions).  The 
stated function of muscle group XX consists of postural 
support of body; extension and lateral movements of spine.  
If the injury (involving the cervical and dorsal region) is 
slight, a noncompensable rating will be assigned under Code 
5320; if it is moderate, a 10 percent rating is of 
application; if the injury is moderately severe, a 20 percent 
rating will be assigned and, if it is severe, a 40 percent 
rating is for application.

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

On the basis of the pertinent evidence of record, as 
discussed above, the Board finds that a rating in excess of 
the currently assigned 10 percent for the veteran's service-
connected residuals of gunshot wound to the right side of 
chest with hemothorax and retained foreign body is not 
warranted.  Although the evidence shows that he was shot with 
a .22 caliber bullet in service (and that the bullet remains 
lodged in the soft tissue of the right posterior hemithorax), 
the injury did not require prolonged hospitalization or 
treatment, it is shown to have healed well prior to service 
separation, and it did not result in damage to the bones or 
joints, tendons, or nerves.  While recent medical evidence, 
noted above, shows the presence of dorsal spine scoliosis, 
such is clearly not a residual of the in-service gunshot 
wound (as the entirety of the evidence shows that the gunshot 
did not damage any bones or joints).  Moreover, while the 
veteran appears to experience subjective complaints of 
shortness of breath and radiating chest and right upper 
extremity pain (increasing on breathing and right arm 
movement) requiring intermittent outpatient treatment, there 
is no objective evidence of post-gunshot wound structural 
damage to the lungs, muscle atrophy, soft tissue loss, damage 
to the tendons, nerves, or bones or joints, weakness, 
increased fatigability, or functional impairment.  Thus, 
considering both subjective complaints of pain and functional 
impairment and objective manifestations of the disability 
recorded on recent medical examination, the Board believes 
that the currently assigned 10 percent rating adequately 
reflects the severity of impairment resulting from that 
disability.  Such evidence is consistent with no more than 
moderate injury of muscle group XX.  

Although the veteran suggested on VA medical examination in 
October 1998 that the pain and shortness of breath were 
essentially constant, the subjectively perceived persistence 
of such symptoms is unsupported by objective evidence of 
record (such as frequent inpatient/outpatient treatment, 
muscle atrophy, or weakness).  Thus, there is no basis on 
which an evaluation greater than 10 percent may be assigned 
the service-connected residuals of gunshot wound to the right 
side of chest with hemothorax and retained foreign body.

The evidence of record shows the presence of a post-gunshot 
entry scar at the veteran's chest; that scar is shown to be 
well-healed and nearly invisible, and there is no indication 
that it is productive of pain and tenderness on objective 
demonstration, or that it produces functional impairment in 
addition to the impairment currently rated under Code 5320.  
Thus, the evidence in this case does not support the 
application of a separate disability rating for the veteran's 
chest scar under Diagnostic Codes 7804 or 7805.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, 38 C.F.R. § 4.7 (1999) is inapplicable.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal intermittent 
treatment for complaints of recurrent low back pain and, on 
several occasions during treatment, low back strain and 
chronic low back pain were diagnosed; X-ray studies of the 
lumbar spine showed evidence of scoliosis and symmetrical 
transitional S1 vertebra, but there was no evidence of 
arthritis.  On service separation medical examination in 
April 1969, he reported history of recurrent back pain, but 
no abnormality of the lumbar spine was noted on clinical 
evaluation.  

In March 1979, the Board denied the veteran's claim of 
service connection for a lumbar spine defect including 
transitional vertebra; that decision is final, is not subject 
to review on the same factual basis, and the veteran's 
current claim is specifically limited to his new and separate 
claim of service connection for lumbar spine degenerative 
arthritis.  See Ashford v. Brown, 10 Vet. App. 120 (1997).

Post-service VA and private medical records from February 
1975 to May 1995, as identified above, show intermittent 
treatment for recurrent low back pain.  X-ray study of the 
lumbar spine in February 1975 showed, in pertinent part, mild 
narrowing at L5-S1; on X-ray study in July 1976, it was 
indicated that the L5 interspace was narrowed, but it was 
noted that this narrowing was possibly of no clinical 
significance.  In October 1975 (and on several occasions 
thereafter), the veteran reported experiencing recurrent low 
back pain since active service; X-ray study of the lumbar 
spine showed sacralization of L5 "which could explain his 
pain"; there was no evidence of spondylolysis or 
spondylolisthesis, and the sacroiliac joints were intact.  On 
VA medical examination in June 1978, he complained of low 
back pain, but X-ray study of the lumbosacral spine did not 
show the presence of arthritis (arthritis was also not shown 
in October 1979).  The presence of lumbar spine arthritis was 
initially shown by clinical study performed during private 
treatment in October 1986; on examination, he reported having 
experienced recurrent low back pain since an injury in a fall 
during active service.  Thereafter, degenerative joint 
disease involving the lumbar spine was shown by repeated 
clinical studies.

Pursuant to the October 1997 Board remand, the RO requested 
that the veteran identify and/or submit any outstanding 
medical records which may be pertinent to his claim of 
service connection for lumbar spine arthritis, but by 
December 1997 letter to the RO, he indicated that all of his 
medical records were already in the claims file.

On VA medical examination in January 1998, advanced 
degenerative joint disease of the lumbosacral spine was 
diagnosed.

On VA orthopedic examination in September 1998, including a 
review of the claims file, the veteran reported having 
experienced recurrent low back pain since an injury during 
service in 1967.  The examiner's review of the claims file 
showed that he had history of lumbar scoliosis in service, 
and was also diagnosed with transitional vertebra at S1 and 
degenerative joint disease of the lumbar spine.  X-ray study 
showed degenerative disc disease at L4-5 and L5-S1 and 
osteoarthritis in the upper lumbar spine around L2 and L3; 
degenerative disc disease and mechanical back pain were 
diagnosed.  The examiner opined that the findings were much 
more compatible with normal process of aging, and he would 
not attribute them to any one specific accident or injury 
prior to service, during service, or after service.  
Radiographic findings were very common for someone of the 
veteran's age and did not necessarily correlate with the 
amount of symptoms someone would experience.

Based on the foregoing, the Board finds that the claim of 
service connection for degenerative arthritis of the lumbar 
spine is not well grounded.  Although the veteran's service 
medical records and post-service clinical records show 
intermittent treatment for to recurrent low back pain, 
apparently due to scoliosis and/or transitional vertebra, the 
matter now on appeal before the Board is strictly limited to 
service connection for a separate and distinct disability, 
degenerative arthritis of the lumbar spine.  As noted above, 
the presence of degenerative arthritis of the lumbar spine 
was initially confirmed by private clinical studies in 
October 1986; although the veteran reported, at that time, 
that he experienced recurrent low back pain since service, 
the examiner did not suggest that lumbar spine arthritis 
developed due to injury or trauma in active service, or that 
it was otherwise related to service.  Moreover, during post-
service medical treatment, the veteran repeatedly suggested 
that his low back disability was related to an injury in 
service but, at no time during such treatment, has a 
physician suggested that lumbar spine arthritis developed 
during active service or as a result of any incident 
occurring therein.  Most importantly, VA medical examination 
performed in September 1998, in conjunction with the 
examiner's review of the claims file, includes an opinion by 
the examiner that the veteran's lumbar spine arthritis 
represented findings compatible with the normal aging process 
and was not the result of any identifiable injury in service.

The Board is aware of the veteran's assertion that he has 
degenerative arthritis of the lumbar spine, and that its 
onset is related to his active service period.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent low back pain is noted, consistent with Cartright 
v. Derwinski, 2 Vet. App. 24 (1991) (and is supported by 
service medical records and post-service clinical evidence of 
low back pain due to causes other than degenerative 
arthritis), he is simply not competent, as a lay person, to 
render a medical diagnosis of arthritis, or to provide a 
nexus or etiological link between in-service symptoms and/or 
any incident occurring therein and the onset of arthritis.   
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494. 

As the evidence does not show, nor is it contended that the 
degenerative arthritis of the lumbar spine is related to 
combat service, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not applicable in this claim.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  

The RO has advised the veteran of evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for the service-connected 
residuals of gunshot wound to the right side of chest with 
hemothorax and retained foreign body is denied.

Service connection for degenerative arthritis of the lumbar 
spine is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

